 DIPLOMAT ENVELOPE CORP.Diplomat Envelope Corporation and Printing Spe-cialties and Paper Products Union No. 447, In-ternational Printing and Graphic Communica-tions Union, AFL-CIO. Case 29-CA-7983August 18, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn March 4, 1982, Administrative Law JudgeSteven B. Fish issued the attached Decision in thisproceeding. Thereafter, both Respondent and theCharging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andt Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I Respondent's request for oral argument is denied as the record, theexceptions, and the briefs adequately present the issues and the positionsof the parties.In light of our adoption of the Administrative Law Judge's finding thatthe parties had entered into an agreement as of August 6, 1981, we find itunnecessary to rely on the Administrative Law Judge's discussion ofNoide Brothers v Local 358, Bakery A Confectionery Workers Union, AFL-CIO. 430 U.S. 243 (1977). and American Sink Top d Cabinet Co.. Inc., 242NLRB 408 (1979).Citing the Multiemployer Pension Plan Amendment Act of 1980, theCharging Party contends that the Administrative Law Judge erred withrespect to the proposed make-whole remedy as to employee benefit con-tributions found to be due and owing by Respondent. CitingMerryweather Optical Company, 240 NLRB 1213. 1216, fn. 7 (1979), theAdministrative Law Judge, at fn. 59, specifically provided that such mat-ters, including the awarding of interest on employee benefit contributions,would be left "to further proceedings." We agree with the Administra-tive Law Judge that such matters are better resolved at the compliancestage of this proceeding.We deny the Charging Party's request that Respondent be assessed liti-gation expenses as Respondent's defenses are not, in our opinion, patentlyfrivolous. Heck's Inc., 215 NLRB 765 (1974).a Respondent contends that the transcript in this case contains severalserious inadequacies, inter alia, the omission of a number of pages of testi-mony. We have carefully reviewed the transcript and find that the errorsin it are not so serious as to prejudice any of the parties nor is there anyindication that any testimony has been omitted from the transcript.263 NLRB No. 75hereby orders that the Respondent, Diplomat En-velope Corporation, Long Island City, New York,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT fail or refuse to execute thecollective-bargaining agreement agreed uponbetween us and the Union.WE WILL NOT unilaterally cease makingpayments on behalf of our unit employees inthe Union's pension, welfare, or annuity funds;fail to grant wage increases due under the col-lective-bargaining agreement to our employ-ees; or fail or refuse to arbitrate the dischargeof our employee Thomas Dugan.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL, upon request by the Union, forth-with execute the contract upon which agree-ment was reached between us and the Union.WE WILL give retroactive effect to theterms and conditions of employment of saidcontract, and make whole our employees forany losses they may have suffered by reason ofour failure to sign the agreement, with interest.WE WILL pay all contributions to theUnion's pension, welfare, and annuity funds asprovided for in the collective-bargainingagreement, which have not been paid andwhich would have been paid absent our un-lawful discontinuance of such payments.WE WILL arbitrate the discharge of employ-ee Thomas Dugan.DIPLOMAT ENVELOPE CORPORATIONDECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge: Pursuantto charges filed on May 5, 1980, by Printing Specialties525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Paper Products Union No. 447, International Print-ing and Graphic Communications Union, AFL-CIO,herein called the Union or the Charging Party, the Re-gional Director for Region 29 issued a complaint andnotice of hearing on July 31, 1980. Said complaint al-leges that Diplomat Envelope Corporation, herein calledRespondent, violated Section 8(a)(1) and (5) of the Act,by refusing to sign a written agreement agreed to withthe Union on or about August 3, 1979,1 by unilaterallyfailing and refusing to make payments to various unionfunds, by failing to pay an agreed-upon wage increase,without notifying or affording the Union an opportunityto bargain about such actions, and by failing and refusingsince on or about February 6, 1980, to arbitrate the dis-charge of Thomas Dugan, one of Respondent's employ-ees.A hearing was held before me on March 23, 24, and25, 1981, in Brooklyn, New York, with respect to the al-legations encompassed by said complaint. I have careful-ly considered the General Counsel's oral argument, aswell as the briefs which have been received from Re-spondent and the Charging Party.Upon the entire record, including my observation ofthe demeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation, is engaged inthe printing and manufacturing of envelopes and relatedpaper products, with its principal office and place ofbusiness at 23-23 Borden Avenue, Long Island City,New York. Annually, Respondent purchases and causesto be transported and delivered to its place of businesspaper, paper products, and other goods and materialsvalued in excess of $50,000, delivered directly to itsplace of business from States of the United States otherthan the State of New York. Respondent admits and Ifind that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.It is also admitted and I so find that the Union is andhas been at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.11. THE FACTSRespondent is a closely held corporation with RoyArroll, its president, a member of the board of directors,and a one-third stockholder, being the chief operating of-ficer of the Company. Roy Arroll has been president ofRespondent since its inception in 1952.2Respondent's other officers and directors are MarkArroll, Roy's brother, who is also Respondent's attorney,Beatrice Krassner, sister of Roy and Mark, and RobertKrassner, Beatrice's husband, who shares the day-to-dayoperation of the business with Roy Arroll.3All dates hereinafter referred to unless otherwise indicated are in1979.2 Roy Arroll majored in and has a B.A. and a master's degree in eco-nomics.I Beatrice Krassner works part time for Respondent, performing book-keeping functions.For over 20 years the Union has been the collective-bargaining representative of Respondent's employees.Prior to 1970 Respondent was a member of the PaperMerchants Association, an Employer Association of 45to 50 employers, and applied collective-bargaining agree-ments negotiated by the Association and the Union to itsemployees.On March 16, 1970, Respondent by letter, withdrewfrom membership in the Association. Respondent, alongwith two other employers4who had been members ofthe Association and had also withdrawn, requested bar-gaining with the Union on a joint basis. The Union con-sented and negotiations were conducted in this fashion in1970. Roy Arroll was present and participated in thesenegotiations along with representatives of the otherfirms, and each of the three companies signed separatecontracts with the Union. Respondent's contract, datedNovember 26, 1970, was signed by Roy Arroll and byJames Mitchell, president of the Union, and was effectivefrom April 1, 1970, to March 31, 1973. The agreementprovides for wage increases for various classifications ofemployees over a 3-year period, welfare benefits, a cost-of-living plan, a pension plan, and a clause entitled "Set-tlement of Disputes, Differences and Grievances." Saidclause, article 13, reads as follows:All disputes, differences and grievances that ariseshall be taken up in the first instance between theshop steward, if there be one, and by the Unionrepresentative and the Employer. An employee maypresent his own grievance personally, if he choosesto do so, but nothing contained herein shall bedeemed to limit, in any way, the right of the Unionto present to the Employer any complaint of viola-tion of this contract. If no settlement is arrived at,then the dispute, difference or grievance shall besubmitted for arbitration to an arbitrator appointedby the New York States Board of Mediation, whosedecision shall be binding on all parties. A violationof this contract or of any previous contract shallsurvive the expiration of such contracts, and thefact that a subsequent contract is signed betweenthe Union and the Employer shall not be deemed tobe a bar to the Union's claim of violation at an ear-lier date under the provisions of the then existingcontract.Subsequent to the completion of the negotiations re-sulting in the execution of the above contract, Mitchellreceived a phone call from Roy Arroll. Arroll indicatedto Mitchell that Respondent wished to go into the manu-facturing end of the business.5Arroll requested a meet-ing to discuss terms and conditions of employment forsuch employees. A meeting was held, at which timeMitchell offered Respondent the total manufacturing di-vision contract which the Union had with other employ-ers in the industry. At that time the manufacturer's con-4 The other two companies were Atomic Envelope Co. and Melo En-velope Corp., herein called Atomic and Melo, respectively.I Previously Respondent had been engaged solely in the printingaspect of the industry, employing only employees engaged in printingand warehousing functions.526 DIPLOMAT ENVELOPE CORP.tract was less expensive than Respondent's printing con-tract. Arroll rejected Mitchell's offer of the total manu-facturers contract, stating that Respondent had enoughwith Association contracts, and that if there was goingto be mistakes made, Respondent preferred to make themon its own.Accordingly, an agreement was negotiated coveringthe manufacturing employees employed by Respondent,which was incorporated in an addendum to the prioragreement covering Respondent's printing employees.The addendum dated March 24, 1971, changed the rec-ognition clause and included new classifications of em-ployees performing manufacturing functions. Minimumwage schedules were agreed to for those employees, aswell as raises of $6 per week effective on November 1,1970, S2 per week effective on May 1, 1971, $10 perweek effective on November 1, 1971, and $6 per weekeffective on November 1, 1972.6 In all other respects the1970 contract between the parties was applicable to Re-spondent's manufacturing employees.In 1973, negotiations for a new agreement were con-ducted by Mitchell and Mark and Roy Arroll. Respond-ent indicated that it was paying higher wages than itscompetitors in the manufacturing portion of the business.Mitchell reminded Respondent that in 1970 the Unionhad offered it the manufacturing division agreement andthis offer was refused. He added that Respondent madeits choice and that the Union was not in a position topermit a reduction in benefits for its employees. Thisissue precipitated a 9-week strike.Negotiations continued, resulting finally in a new col-lective-bargaining agreement, executed on September 4,1973, retroactive to April 1, 1973. The parties resolvedthe problem of Respondent's competitive disadvantagevis-a-vis its manufacturing competitors' wages, by agree-ing to wage increases in the second and third year of thecontract based on wage increases agreed to by three ofRespondent's competitors, Brenner Envelope Corp.,herein called Brenner, New York Envelope Corp.,herein called New York, and Huxley Envelope Corp.,herein called Huxley. These employers were in the thirdyear of their contracts when Respondent was negotiatingwith the Union. It was therefore agreed that the raise tobe granted to Respondent's manufacturing employees forthe first year was to be $7 per week, the same amountgranted to these employer's employees in the third yearof their contracts. Since the contracts of Brenner, NewYork, and Huxley were expiring in a year, the amountsof raises for their employees in future years was un-known at the time of Respondent's negotiations. There-fore Mitchell suggested and Respondent agreed that, soas to prevent Respondent from setting the pattern forfuture increases, wage increases for the second and thirdyear of the contract would be the lowest increase agreedon by these other companies. The language agreed towith respect to Respondent's manufacturing employees'wages is set forth below:WAGE INCREASES6 As a result of these negotiations, as of November 1, 1972, Respond-ent's manufacturing employees' increases exceeded those granted by itscompetition.Effective April 1, 1973, no employee of the Enve-lope Manufacturing Division shall receive less than$7.00 per week wage increase. Effective April 1,1974, and April 1, 1975, the employees of the Enve-lope Manufacturing Division shall receive the sameincrease agreed to by Brenner Envelope Corp.,New York Envelope Corp. and Huxley EnvelopeCorp.In the event the wage increases agreed to by Bren-ner Envelope Corp., New York Envelope Corp.and Huxley Envelope Corp. vary, then the wage in-creases to be paid by Diplomat Envelope Corpora-tion shall be the lowest increase paid by either ofthe above-mentioned corporations. With regard toemployees hired on or after April 1, 1973, by Diplo-mat Envelope Corporation in the Envelope Manu-facturing Division, Diplomat shall not be requiredto pay such employees more than the scale thenprevailing.The Agreement by Diplomat Envelope Corporationto be bound by the lowest wage increase, as afore-said, negotiated by Local #447 and the EnvelopeManufacturing Industry consisting of Brenner En-velope Corp., New York Envelope Corp. andHuxley Envelope Corp. shall be limited solely tothe term of this Agreement which terminates onMarch 31, 1976, and it shall in no way be consid-ered as precedent in any future negotiations in anylegal proceeding or in any manner whatever.?The parties executed a 14-page collective-bargainingagreement, applicable to all its unit employees, except asmodified by a 4-page addendum applicable only to Re-spondent's manufacturing employees. In addition to thewage increase provisions as set forth above, the adden-dum also provided manufacturing employees less vaca-tion entitlements than for Respondent's printing employ-ees,8as well as providing for less sick leave, severance,and layoff notice benefits for manufacturing employeesthan for printing employees. Further the addendum alsoincluded a geographic areas clause and successors and as-signs clause, which provides in substance that, if more fa-vorable such clauses are negotiated with Brenner, NewYork, or Huxley in their forthcoming contracts withregard to either geographic area or successors and as-signs, then Respondent shall receive the more favorableclause, at the expiration of the contract and at the optionof Respondent in its next contract. Further, if a more re-strictive clause is negotiated with these firms, Respond-ent shall retain its present clause or clauses.The main collective-bargaining agreement provides forwelfare, pension, annuity, and cost-of-living benefits andincreases for all its employees. The addendum permitsRespondent to pay the moneys due for April and May1973 to the welfare annuity and pension funds for the7 The insertion of the latter paragraph was insisted on by RespondentMitchell admitted that Respondent requested this language because it"didn't want it to be a precedent."I This brought Respondent's manufacturing employees more in linewith the vacation schedules of its competitors527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufacturing employees to be paid in five equal month-ly payments from September 1973 to January 1974.The contract also contains the identical settlement ofdisputes and grievances clause as the 1970-73 contract asset forth above, except that the American ArbitrationAssociation is substituted for the New York State Boardof Mediation as the source for selection of arbitrators.Article 11(a) of the 1973 contract contains a provisionthat with respect to the welfare fund, Respondent mustcontinue to make payments in the event of a terminationof an employee for 60 days after such termination orlayoff.9The contract also provides under the cost-of-livingclauses that there shall be automatic increases when theCPI raises one point or more to be applied to Respond-ent's contributions to the Union's welfare, pension, or an-nuity funds or a general increase as the Union shalldirect. ' 0Finally the 1973-76 contract in its welfare pension andannuity provisions provides that payments shall be madein accordance with the rules and regulations of saidfunds. These provisions had not previously appeared inprior contracts between the parties.In 1976, the parties negotiated another collective-bar-gaining agreement. The agreement which runs fromApril 1, 1976, to March 31, 1979, consists of a 15-pageagreement which covers both printing and manufactur-ing employees, except as modified by a 4-page addendumwhich applies only to manufacturing employees. Prior tothe execution of this agreement and addendum the par-ties executed a memorandum of agreement. " Thememorandum on its face does not indicate whether ornot it applies to Respondent's manufacturing employees.The memorandum provides for a wage increase of $12per week for the first year, $12.75 the second year, and$15 for the third year. Additionally, welfare increases foreach year and an annuity increase in the third year andan increase in the maximum cost-of-living payments cov-ering the term of the contract are set forth therein.The memorandum of agreement does not state that allthe terms of the prior contract would apply exceptwhere changed, but in fact all the terms of the memoran-dum were incorporated into the main agreement,'2in-cluding the welfare increases which were applied to bothmanufacturing and printing employees. The first yearwage increase of $12 per week was incorporated into thecontract for the printing employees and into the adden-dum covering the manufacturing employees. Thus, it ap-pears and I so find that the memorandum of agreementI This provision was carried over from the 1970 contract.'o Such a clause also appeared in the 1970 contract, except that annu-ities were not included therein.t" All three documents (the memorandum of agreement, main con-tract, and addendum) are dated May 14, 1976. However all parties agreethat the memorandum of agreement was negotiated and signed at somepoint prior to the signing of the contract and the addendum.Is The main agreement also contains the same settlement of disputesclause providing for the Americnn Arbitration Association as the sourceof arbitrators, as in the 1973 contract. Additionally the identical clausesrelating to contributions to the funds in accordance with the rules of thefunds, welfare payments for terminated employees for 60 days, and cost-of-living increases to be paid at the option of the Union as in the 1973contract were carried over in the 1976 agreement.was applicable to both manufacturing and printing em-ployees.The addendum covering manufacturing employees isidentical to the 1970-73 addendum, except for the annu-ity and wage provisions. There is no dispute that the par-ties specifically discussed the annuity revision during the1976 negotiations. Arroll protested the fact that his man-ufacturing competitors had not been forced to grant thesame fringe benefits as Respondent, and he requestedsome relief from the Union. Mitchell indicated that hewould attempt to bring these competitors up to Respond-ent's level at the next negotiation, and specifically statedthat he would propose annuities for these companies.'3Mitchell, after again reminding Arroll that he had hischance to agree to the manufacturers contract in 1970and chose not to do so finally agreed to give Respondentsome relief by freezing annuity payments for manufactur-ing employees at $10 per week.The addendum as noted included the $12-per-week in-crease for the first year of the contract for manufactur-ing employees, payable on April 1, 1976. For the secondand third years, April 1, 1977, and April 1, 1978, the ad-dendum included the identical language as in the prior1970-73 contract, as set forth above, essentially tyingthese increases to increases granted by Brenner, Huxley,and New York. Included also was the same qualifyinglanguage, limiting this clause to the term of that agree-ment, and stating that "it shall in no way be consideredas precedent in any future negotiations in any proceedingor in any manner whatever."Mitchell testified that the above-cited clause wasagreed to in 1976 without any negotiation or discussion,and that he merely changed the dates and included theclause in the addendum, which was signed by Arroll.Mark and Roy Arroll on the other hand testified thatthere was extensive discussion and negotiation about thisclause, and that Respondent again reluctantly agreed toits inclusion. Based on comparitive demeanor consider-ations, I credit Mitchell. I found Mitchell's responses tobe forthright, candid, and sincere, and on the wholefound him to be a most believable witness. On the otherhand the Arroll brothers, particularly Roy, in my judg-ment were often argumentative, evasive, and unconvinc-ing in many of their responses, and demonstrated a tend-ency to contrive their testimony to fit what they be-lieved to be supportive of their positions. I thereforecredit Mitchell on this issue, as well as in any other areawhere his testimony conflicts with the testimony ofeither Mark or Roy Arroll or both of them.Subsequent to the execution of the 1976-79 contract,Roy Arroll indicated to Mitchell that there was insuffi-cient work available for a full-time shipping clerk. Arrolltherefore requested that the then current shipping clerk,David Smith, be transferred from printing to the manu-facturing division, with no loss of pay, but with addition-al job responsibilities. This was agreed to by the Union,and memorialized in a side letter dated March 10, 1977,and signed by Arroll and Mitchell. The letter reflectsSmith's additional job responsibilities, as well as provid-13 At the time Huxley, Brenner, and New York paid less for pensionand welfare for their employees and had no annuity in their contracts.528 DIPLOMAT ENVELOPE CORP.ing that annuity fund contributions for Smith and his suc-cessors shall be at the manufacturing division rate. OnApril 12, 1977, an additional letter was signed by theparties, clarifying the fact that all successors and any re-placements of Smith will be included as part of theMarch 10 addition to the addendum. All parties agreethat these letters were to be considered part of the 1976-79 contract.On April 1, 1977, and in 1978, Respondent institutedthe wage increases for its manufacturing employees thathad been granted to Huxley's, Brenner's, and NewYork's employees in the first 2 years of their contracts.14On January 1, 1979, Mitchell sent a letter to Respond-ent requesting negotiations for a new contract. Subse-quently Arroll and Mitchell orally agreed to await theoutcome of the Union's negotiations with Atomic, Melo,and Westshore Envelope Co., herein called Westshore,which were the larger printing competitors of Respond-ent. The Union concluded negotiations with these com-panies by executing a memorandum of agreement witheach company dated June 28, 1979, providing that"except for the following amendments, our CollectiveBargaining Agreement which expired on March 31, 1979shall remain in full force and effect." The memorandumswere identical for each company, providing for wage in-creases of $20 per week, effective on April I of eachyear, and increases in welfare benefits, pension, and pro-gression schedule, and the insertion of a new classifica-tion of general helper, duties and rate of pay to beagreed upon. It was also agreed that all moneys dueunder the cost-of-living plan shall be used to increasecontributions to the annuity fund.On July 11, 1979, at Respondent's office, Mitchell andPat DeGennaro of the Union met with Roy Arroll andBob Krassner to commence negotiations. Mitchell pre-sented Arroll with the memorandum of agreement be-tween the Union and Atomic and proposed this as theUnion's demands for the printing employees. Mitchellalso indicated that, in the last year of the manufacturers'contract, a wage increase of $11 was granted as well asan improvement in vacations. Mitchell proposed that this$11 increase be granted to the manufacturing employeesin the first year of the contract and that the vacation im-provements also be instituted. This constituted theUnion's proposals for the manufacturing employees.Mitchell proposed that these would be the changes re-quested by the Union from the parties then current col-lective-bargaining agreement. Nothing was mentionedabout any increases for manufacturing employees in thesecond or third year of the contract.Arroll agreed to review the Union's proposals and tocall Mitchell and set up the next meeting. 1"4 The raises were $10 per week the first year and Sl$ for the second."8 Arroll denies receiving any copy of the Union's memorandum withAtomic or any other company during this or any meeting. He contendsthat he was given a laundry list of demands from the Union which werediscussed. Mitchell and DeGennaro denied ever submitting such a list toArroll, and I credit their denials. In addition to my assessment of thecredibility of Arroll vis-a-vis Mitchell as outlined above, I also rely in thisinstance on the fact that Roy Arroll could not produce a copy of suchdemands nor could his brother Mark who denied receiving any such de-mands, although Roy Arroll testified that he probably furnished hisbrother with such a copy. Additionally the agreement ultimately signedThe parties met next on August 1, 1979, at the officeof Mark Arroll. Present were Mitchell, DeGennaro,Roy, and Mark Arroll. Mark Arroll began the meetingby complaining about the fact that the Union was goingto arbitration over the discharge of Charles White.'eMitchell replied that the Union had no choice. Markcontinued that he felt it was unfair for Respondent to beforced to pay for welfare severance for 60 days to em-ployees like White who were discharged for cause.Mitchell responded that he was not at liberty to negoti-ate the trust agreement or the rules and regulations ofsaid funds. That subject was debated back and forth andled to a discussion of the arbitration procedure in thecontract. Mark Arroll contended that the arbitration pro-cedure currently utilized of selecting arbitrators from theAmerican Arbitration Association (AAA) was too expen-sive. It was suggested that there be a switch from usingthe AAA to the New York State Board of Mediation, asa source for arbitrators, since this would result in a sub-stantial reduction in fees. It was agreed that the NewYork State Board of Mediation would be substituted forthe AAA for the selection of arbitrators. 17The conversation turned to the wages and benefits forRespondent's manufacturing employees. The Union'sproposal for an $11 increase for the first year of the con-tract was discussed. DeGennaro indicated to Respondentthat the $1 increase for that particular year was morethan a fair amount. Respondent's officials agreed on thisfigure.This finding is based on the credited testimony of De-Gennaro, who impressed me as a believable witness. I donot credit Mark Arroll's contrived testimony that De-Gennaro stated that the $1 I increase would be a onetime increase and that there would be no increase for thenext 2 years. Even his brother Roy contradicted Markon this point, denying that there was any mention ofwhether there would be raises in the remaining 2 yearsof the contract. This corroborates Mitchell and DeGen-naro, and I so find that there was nothing said by theUnion or Respondent at the meeting about whether ornot raises would be provided for in the second and thirdyears of the contract with respect to manufacturing em-ployees.Roy Arroll brought up the fact that Respondent wasthe only Employer engaged in manufacturing who waspaying an annuity and that Respondent was payinghigher pension and welfare than its competitors."' Arrollby Respondent coincided with the Atomic memorandum in most respectsusing identical language.Is White had been discharged by Respondent for allegedly assaultingKrassner.IT The Arroll brothers testified that the agreement reached with re-spect to the arbitration clause was to substitute the process of mediationwith arbitration. I do not credit such testimony and instead credit Mit-chell's and DeGennaro's version as set forth above. In addition to mycomparative demeanor assessments discussed infra. I also rely herein onMark Arroll's January 7 letter setting forth Respondent's objections tothe alleged agreement, which will be discussed below. This letter fails tomention this alleged discrepancy, although mentioning numerous others.Thus, I find this to be a mere afterthought conjured up by Respondent tojustify not signing the agreement, and further tends to corroborate theunion witnesses' testimony on this issuets At the time Respondent was making higher pension and welfarecontributions than New York, Brenner, and Huxley, and neither of theseContinued529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested that either the annuity payment be eliminatedor modified for Respondent, or that Respondent's totalwage package including fringe benefits be equalized withthese competitors.Mitchell replied that he could not take away or reducethe annuity that the people have and that he could notagree to wages for employees which were not compara-ble in the industry. Mitchell did state that Respondent'smanufacturing competitors (New York, Huxley, andBrenner) would probably come closer to Respondent'spension payments in the upcoming negotiations and thathe would propose an annuity for these firms in these ne-gotiations and would try to get it in the next contract tobe signed. 9Mitchell also reminded Respondent that he had frozenthe annuity at $10 per week for its manufacturing em-ployees in 1976, and that Respondent had its chance in1970 to agree to the manufacturers contract in toto, andhad declined to do so.Based on the failure of Respondent's officials to con-test the Union's specific proposals for printing employ-ees, and, although Respondent's proposals such as nowelfare payments for discharged employees were still onthe table, Mitchell concluded that in his mind there wassufficient agreement reached for him to draw up a pro-posed memorandum of agreement, which he indicatedthat he would do. None of Respondent's officials madeany response to Mitchell's assertion that he would drawup such an agreement, and the meeting concluded.Mitchell then went back to his office and prepared amemorandum of agreement, dated August 3, 1979. Theagreement uses the same preliminary language as is in-cluded in the Atomic, Melo, and West Shore memorandaof agreement; "Except for the following amendments ourCollective Bargaining Agreement which expired March31, 1979 shall remain in full force and effect."The first portion of the agreement is entitled manufac-turing and printing divisions. It sets forth the term of theagreement, April 1, 1979, to March 31, 1982, increases tothe Union's welfare fund totaling $21 per week per em-ployee over a 3-year period, and a provision extendingthe trial period for new employees from 30 to 60 days ifRespondent requests. In addition the agreement containsthe following language; "3. Settlement of Disputes, Differ-ences and Grievances. The American Arbitration Associ-ation shall be replaced by the New York State Board ofMediation."companies was paying for an annuity. Respondent employed 14 employ-ees engaged in manufacturing functions. and 4 involved in printing work.Brenner employs approximately 100 employees, New York 200, andHuxley 50-55.19 I do not credit Mark or Roy Arroll's testimony that Mitchell guar-anteed or assured Respondent that its competitors would get an annuityin their next contract. In fact Roy Arroll, when pressed on cross-exami-nation as to the words used by Mitchell in assuring Respondent that thesefirms would get an annuity, admitted that Mitchell had merely promisedto make a proposal to these companies for an annuity. Arroll testifiedthat "when they indicate that they're going to propose something youcan rest assured they're going to get it," and admitted that, based on thisassumption of his, he took the Union's promise to propose an annuity asbeing tantamount to a promise to secure such an agreement from hiscompetitors. This is an example of the contrived testimony of Arroll,which supports my conclusion to discredit him generally as indicatedabove.The agreement then divides into a section entitledmanufacturing division only. Section 1, entitled wages,states, "Effective April 1, 1979 no employee shall receiveless than a weekly increase of Eleven Dollars ($11.00)per week." Nothing in the agreement refers to an in-crease in 1980 or 1981 for the manufacturing employees.Section 2 of the portion of the agreement restricted tomanufacturing employees permits Respondent to pay in-experienced employees 75 cents an hour below mini-mum, but that such employee must reach the minimumby receiving increases of 25 cents per hour per month.Section 3, entitled vacations, provides for slight increasesin vacation entitlements from the prior agreement.20The memorandun then includes a section entitledprinting division only, which follows the Atomic memo-randum of agreement with the Union. As for wages, itprovides wage increases of $20 per week per year, effec-tive on April 1, 1979, 1980, and 1981. In addition, it wasagreed that cost-of-living increases would be paid intothe annuity fund, the current progression schedule shallbe increased from 18 to 24 months, and a pension in-crease of $3 per week per employee effective April 1,1981, was included. Additionally under a section headed"New Classification," it was provided, "the classificationof General Helper shall be added to our Agreement, theduties and rates of pay shall be that which is agreedupon by the Envelope Printers (Melo, Atomic and WestShore) who have collective bargaining agreements withLocal 447."21Mitchell, after preparing the memorandum, called RoyArroll and arranged for a meeting for August 6 at theplant. Present were Mitchell, DeGennaro, Roy Arroll,and Bob and Beatrice Krassner. Mark Arroll was notpresent. Mitchell presented Respondent with his pro-posed memorandum of agreement as set forth above.Once again Roy Arroll talked about obtaining somerelief by virtue of Respondent having to pay an annuityand higher fringe benefits than its manufacturing compet-itors. Mitchell repeated what he had said in prior meet-ings that the Union hoped to obtain an increase in pen-sions in the next manufacturers contract and it wouldpropose an annuity and try to obtain same from Re-spondent's competitors. Mitchell also repeated that theUnion had given Respondent relief in 1976 by freezingthe annuity for manufacturing employees and could giveno more and again reminded Arroll of his decision in1970 not to accept the manufacturer's contract in toto asoffered by the Union.Extensive discussion occurred with respect to Re-spondent's obligation to pay welfare for 60 days evenwhere employees are discharged for cause. Particularmention was made of the Charlie White incident whereRespondent discharged him for allegedly assaulting BobKrassner, and the Union was claiming welfare payments20 For example the prior agreement called for 2 weeks' vacation foremployees employed from 1-10 years, and 3 weeks for those employed10-20 years. The memorandum of agreement calls for 2 weeks' vacationfor employees employed from 1-9 years and 3 weeks for 9-14 year em-ployees, with additional days for 14-18 year employees.21 The Atomic memorandum provided for the addition of this newclassification, with a provision that the duties and rates of pay were to beagreed upon by the Company and the Union.530 DIPLOMAT ENVELOPE CORP.for him for 60 days after discharge. Bea Krassner ex-pressed particular outrage at this requirement, and couldnot understand how the Union could request paymentsfor one who had assaulted her husband, a high rankingofficial and officer of the Company. Mitchell respondedthat you cannot judge the Union or the rules by one ortwo incidents. He explained that the requirement of con-tinued contributions is a rule set by the trustees and he(Mitchell) could not change this policy.Arroll then asked about obtaining some relief with re-spect to a night-shift differential. The parties then negoti-ated a revision in the prior agreement with respect tothis clause.22The agreement which Mitchell insertedhandwritten on the last page of the memorandum ofagreement called for an 8-percent differential from April1, 1979, to March 31, 1981, and 10 percent from April 1,1981, to March 31, 1982.At that point Krassner and Arroll caucused andagreed to sign the memorandum. Arroll signed on behalfof Respondent and Mitchell for the Union. Mitchell andDeGennaro then proceeded downstairs to the plant andobtained ratification of the agreement. The employeeswere specifically informed by Mitchell that the new con-tract will provide for wage increases for the manufactur-ing employees of $11 a week for the first year, and forthe second and third years of the contract they would bereceiving the same wage increase negotiated by theUnion with New York, Brenner, and Huxley. Therewere no representatives of management present duringthe ratification vote, nor does the record reveal that anyofficial of Respondent became aware of what Mitchellinformed the employees as to what the contract wouldcontain. Mitchell did inform Arroll that the contract hadbeen ratified, and in a subsequent conversation in lateAugust, the parties agreed that Arroll would be permit-ted to pay the retroactive wage increases in two parts.23Two or 3 days after the memorandum of agreementwas executed, Roy Arroll informed his brother Markthat he signed the agreement with the Union. Mark indi-cated that he was surprised that Roy had signed anyagreements. Roy replied that it looked like a reasonableenough deal so he signed it. Mark responded, "[A]II rightlook, whatever you did you did, we can't undo, let'swait until the formal contract comes in and you know,we'll see what if you signed it, you'll have to sign it."On September 14, 1979, Mitchell as trustee of theUnion's annuity fund mailed a letter to Respondent indi-cating that effective October 1, 1979, its contribution tothe annuity fund would be increased to $21 per week permember. Respondent sent no response to this letter toeither the Union or the annuity fund.Respondent did not make any payments to the fund atthis $21 rate. Payments were made by Respondent at the$18 rate for printing employees and $10 for manufactur-*2 The prior addendum provided for a 10-percent differential for night-shift employees. Respondent had not instituted such a shift, but at thetime of the 1979 agreement was contemplating doing so.3S Note that the agreement provided for wage increases retroactive toApril 1, 1979. Respondent paid the increases to its employees as agreedupon.ing employees covering periods of time up to December1979.24In December Mitchell prepared what he believed tobe the collective-bargaining agreement reached by theparties by redrafting those terms of the 1976-79 agree-ment and addendum as modified by the memorandum ofagreement executed on August 6. Mitchell mailed a copyof the proposed agreement with a covering letter datedDecember 24, 1979. The letter indicates that the finaldraft of the Agreement is enclosed, requests that Re-spondent review and sign the document, and concludesby stating, "should there be any questions, please contactthe writer."Shortly after receiving the proposed agreement fromthe Union, Roy Arroll read it over, and contends that henoticed certain discrepancies between the agreement andwhat he believed was agreed to on August 6. He thensent the agreement to his brother Mark for his review.Mark Arroll sent a letter to his brother Roy, dated Janu-ary 7, 1980, setting forth his opinion as to the proposedcontract and his recommendation not to sign same. Thisletter constitutes, according to Mark Arroll, Respond-ent's objections to signing the agreement. Said letter isset forth below:RE: Union ContractDear Roy:I have reviewed briefly the copy of the proposedunion contract sent to you by Local 447. As I pre-viously advised my strong recommendation is thatyou not sign it. This proposed agreement has manyitems in it not agreed to and omits various itemsthat were agreed to.Before discussing these problems it should bekept in mind that you agreed pursuant to a "memo-randum of Agreement" dated August 3, 1979 thatthe prior agreement which expired on March 31,1979 was to be extended until March 31, 1982 andwas to ramain [sic] the same except for the changesspecifically set forth in the memorandum of Agree-ment. With this background in mind here are theproblem areas my initial brief reiview [sic] of theproposed contract discloses.One final preliminary note. Before going any fur-ther please have in front of you the agreement for1976-1979, the addendum to Agreement dated5/14/76, the memorandum of Agreement datedAugust 3, 1979 and the proposed new contract withattached riders covering the period 1979-1982.1. The vacation schedule found on pages 6-7(paragraph ninth) omits to state that such scheduleis only for the Printing or non-manufacturing divi-24 Respondent also continued to make pension and welfare contribu-tions to the appropriate funds for this period of time. Respondent gener-ally made its payments a number of months past the due date. For exam-ple the payments for April were made by check dated August 2, and forMay by check dated October 30, and so on. The last payments receivedfor the month of November 1979, was made by check dated March 24,1980.531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion and does not set forth the vacation schedule forthe manufacturing division which is less.The vacation schedule for manufacturing is sup-posed to be as set forth in the memorandum ofAgreement dated August 3, 1979. Two brief con-ments should be made about this schedule: (a) thiswas never discussed or agreed to at our July 1979meeting, and (b) there are some obvious typographi-cal errors. It should read "6 months but less than Iyear-I week; I year but less than 10 years-2weeks" etc. as the old agreement (memorandumdated 5/14/76) read.2. With respect to wages, Pages 7-8, paragraphtenth, it should be made clear that provision onlyapplies to printing.3. With respect to wages there is a new classifica-tion added "platemaker/stripper" with wages of$245.50, $265.50 and $285.50 for 1979, 1980 or 1981respectively. This was not agreed to. This categorywas not in the old contract and is not mentioned inthe memorandum of Agreement dated August 3,1979.4. Also with respect to wages there is a new cat-egory (p. 8) "General Help" [sic]. The memoran-dum of Agreement dated August 3, 1979 page 3refers to a new category of "general helper" andsays we will pay the lowest as negotiated by theEnvelope Printers (Melo, Atomic and Westshore).We should see their signed contracts before agree-ing to this. If not we can negotiate our own lowersalary.5. Again with reference to wages, there is aclause on page 8 that says in substance employeesperforming camera work are to receive $5.00 moreper day that [sic] the platemaker-stripper contractrate of pay. This was not agreed to. The old con-tract made no mention of this and the memorandumof Agreement dated August 3, 1979 said the oldcontract was to apply except as provided therein.The memorandum of Agreement also makes nomention of this.6. Again with wages, there are two "riders" at-tached to the contract which ends with page 15.The first rider is entitled "Addendum to Agreementdated 8/3/79." There are several errors undoubted-ly caused by the secretary copying from an oldagreement and forgetting to change the date ortense, etc.a. On Page 1, the first sentence with the heading"Vacation" the words "the effective date of thisagreement" after "April 1, 1973" should be deleted.b. The vacation schedule should conform to mycomments in "I" above.c. The entire paragraph entitled "GeographicAreas Clause and Successors and Assign Clause"(P. 1-2 of Addendum to Agreement dated 8/3/79)should probably be eliminated.d. [Sic] With regard to Annuity benefits theUnion has created chaos. This is one of the mostimportant problem areas.Again as a reminder this contract according tothe memorandum of Agreement dated 8/3/79 issupposed to be the same as the old 1976-1979 agree-ment unless something to the contrary is stated.The old Agreement (1976-1979) on page 13 para-graph 15 (b) said annuity payments are $10.00 perweek per employee and that effective April 1, 1978that was to be increased by $2.00 i.e. $12.00 perweek. However, the Addendum to the Agreementdated 5/14/76 on page 3 provides that notwith-standing the provisions of Article 15(B) the maxi-mum contribution for the term of this agreement(1976-1979) is $10.00 per week per employee.I interpret this to mean that the maximum contri-bution to the annuity is $10.00 per week. If we havepaid more we are in my opinion entitled to get arefund or a credit. In my opinion the simple solu-tion is to calculate the overpayment and take acredit against future payments with an accompany-ing letter to the Union.The confusion here is just beginning. The newcontract is supposed to have the same terms as theold contract; however, this is not exactly the case.The new contract on page 13, paragraph 15(b) callsfor $18.00 a week which is not in accordance withthe old contract or the memorandum of Agreementdated August 3, 1979. To further confuse the situa-tion in the first "rider" attached to the new pro-posed contract entitled "Addendum to Agreement"dated 8/3/79 on page 2 under the heading "AnnuityBenefits" there is the same language as beforenamely notwithstanding the provisions of paragraph15(b) the maximum contribution to the annuity forthe term of the Agreement (1979-1982) is $10.00 perweek per employee.e. In the same addendum as referred to above onpage 2 under the heading "Wage increases" there isa provision for an $11.00 per week increase effec-tive April 1, 1979. That is what we agreed to in thememorandum of Agreement dated August 3, 1979.However, the Union goes on to provide that for1980 and 1981 we are to pay the same increase asBrenner, New York Envelope or Huxley. We neveragreed to this. There is nothing in the memorandumAgreement dated August 3, 1979 to this effect, norwas it ever discussed in my presence. My under-standing was that there was only one increase of$11.00 per week retroactive to April 1, 1979 andthat's what we should stick to.All references on pages 2-3 to using Brenner,New York Envelope and Huxley as some sort ofguide should be eliminated.In the addendum to Agreement dated 5/14/76 onpages 3-4, we made reference to Brenner, et al.;however, we specifically stated that such reference"shall be limited solely to the term of this Agree-ment which terminates on March 31, 1979, and itshall in any [sic] way be considered as precedent inany future negotiations in any legal proceeding orin any manner whatever." The Union has chosen toignore this clear and unequivocal language.7. The second rider entitled "Tenth: Wages" listsvarious classifications and wage rates whose accura-532 DIPLOMAT ENVELOPE CORP.cy I cannot confirm as they were not set forth inthe old agreement.8. Either all references to David Smith should bedeleted including the footnote on the second rideras in "7" above or the language should be rewordedso as to read as "David Smith formerly performed"or perhaps better, a brief but inclusive descriptionof all services performed by David Smith withoutmentioning him by name.9. All references to the Union's or trustee's rulesand regulations should be eliminated.10. Paragraph Eleventh-Welfare benefits-allreferences to us paying welfare benefits for 60 daysafter termination or layoff should be eliminated.11. Paragraph "Thirteenth" should be rewordedso that only the Union can make a claim for aworker and not the worker or perhaps vice versabut not both. This is the Charles White problem inpart. The Union's lawyers even suggested thischange.12. There are a few minor miscellaneous changessuch as cost of living I would recommend butwhich are not worthwhile discussing in this alreadyoverlong letter.13. The agreement should be properly dated. Ican only guess why the date of June 28, 1979 isgiven on page 15. It should be January-, 1980 orwhenever.It is clear to me and I am sure to you that theUnion has and intends to take advantage of everyconceivable clause in their favor. We should do noless. If by way of example the Union through inad-vertence or otherwise did not put a clause in thememorandum of Agreement dated August 3, 1979that the manufacturing division does not get any in-crease beyond the initial one of $11.00, that shouldbe enforced. They should not be permitted to haveall the terms of the memo agreement binding on uswithout giving any concessions in the main agree-ment but allowing them to insert terms in the mainagreement wiich were never in the memo agree-ment when it is to the Union's benefit.That the Union intends to push to the limit andbeyond is best illustrated by their demand for var-ious welfare, disability insurance payments and thelike for people such as Charles White who werecaught stealing and/or who simply left and neverreturned. They are even making claims for benefitsnever contracted for such as insurance, disability,etc. I strongly urge that all these claims and annuityclaims be resolved before any new Union contractis signed. There should be a formal release signedby the Union dropping and resolving these claims.Please call me when you get a chance.Mark Arroll testified that he attempted to reachMitchell by phone to inform him of Respondent's objec-tions to the Agreement, but he was unsuccessful. Re-spondent did not at that time notify the Union in writingof its position on signing the Agreement.On January 25, 1980, Respondent terminated ThomasDugan, allegedly for two unauthorized absences. Byletter dated February 6, 1980, DeGennaro notified theNew York State Board of Mediation, with a copy to Re-spondent, that it had been unable to resolve a disputewith Respondent regarding Dugan's discharge, and itwas submitting the dispute to the board for resolution.On February 20, 1980, Mitchell wrote a letter to Re-spondent inquiring why the Union had not heard fromthem as to signing the contract submitted on December29.On February 19, 1980, Mark Arroll sent a letter toParsonnet, Duggan & Pykon, the Union's attorneys atthe time. This letter was in response to Parsonnet's Feb-ruary 13 letter to Arroll requesting payments to theUnion's funds through January 1980. Arroll, in his re-sponse disputing certain of Parsonnet's assertions as towhat moneys were owed, for the first time takes the po-sition that the proposed contract does not reflect whatthe parties agreed to in their August memorandum. Theletter goes on to say that Arroll and Parsonnet had alleg-edly, when the Charles White problem came up, agreedthat, in the event of a dispute, only the Union coulddemand arbitration and not the employee, and that thenew agreement did not contain such a provision.25Arroll then pointed out that he felt the agreementreached called for nonbinding mediation, but that thecontract submitted by the Union provided for bindingmediation or in other words arbitration.Arroll concluded the letter by stating that he intendedto move to stay the arbitration requested by the Unionbased on Dugan's discharge, which he subsequently didon February 26, 1980.26 In its moving papers in NewYork State Supreme Court, Respondent alleged that nocontract was in existence at the time, contending that theUnion's proposed contract was not in accord with theagreements reached on August 3, specifying many of thesame objections set forth in Mark Arroll's January 7letter to his brother Roy. The motion also stated that, inthe event mediation was ordered, it should be nonbind-ing, since this was agreed to by the parties. The motionalso asserted that service of the Union's demand was im-proper. The court granted the motion to stay solely be-cause of deficiencies in service of the Union's demandfor arbitration.On February 27, 1980, the annuity fund notified Re-spondent that as of August 1, 1980, annuity contributionsfor printing employees would be S24 per week.On March 20, 1980, Mitchell notified Respondent byletter that the Union had completed its negotiations withNew York, Brenner, and Huxley and noted that wage in-creases of S15 per week were therefore payable on April1, 1980, and April 1, 1981.Respondent responded on March 28 by a letter fromRoy Arroll to Mitchell rejecting any obligation to paythis increase, since the August 3 memorandum contains'5 As noted above, Charles White was terminated for assaultingKrassner and Respondent was most unhappy about having to arbitrate hisdischarge and having been charged by the Union for welfare paymentsfor the 60-day period subsequent to his discharge.'s Although Arroll phrased the letter and his court papers in terms ofmoving to stay mediation, it is clear he was referring to binding media-tion or arbitration.533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDno reference to Respondent's being bound by any in-creases granted by these other firms.Respondent did not grant the increases to the manu-facturing employees as of April 1980, but did grant the$20 increase per week to its printing employees. Arrolltestified that, since he had clearly agreed to pay this in-crease, he felt obligated to the printing employees whohad been counting on the raise to institute it on April 1,1980, and he did so after consultations with his brotherMark.On April 14, 1980, the Union filed another demand forarbitration with respect to Respondent's failure to paythe manufacturing wage increase, and failure to makepension, welfare, and annuity payments to the funds.27By letter dated April 14 from Mark Arroll to Mitchell,Respondent announced that in its view the Union has re-scinded the memorandum of agreement executed onAugust 3, 1979, and that therefore there was no contractin existence. The letter further announced that he (MarkArroll) was recommending to Respondent that it contin-ue to pay the wages called for in the memorandum, butnot to pay any fringe benefits, such as annuities, pension,welfare, etc. until the matter was resolved.a2Arroll also added in the letter that in his view thememorandum as to annuities called for the prior con-tracts rates, i.e., $10 per week, and therefore Respondenthad overpaid for several months and would request areturn of the alleged overpayment.The letter concludes by stating that dues would con-tinue to be checked off for a reasonable period of timeuntil the parties have a chance to resolve the matter.On April 22, 1980, Respondent commenced an actionin the Supreme Court, New York county, requesting thatthe Court rescind the memorandum of agreement signedby Respondent because of the Union's fraud,29or byreason of mistake and because of subsequent acts andbreaches of the Union,30for a declaratory judgment that" Arbitration was again stayed by the state court for failure to makeproper service." Respondent in fact failed to make any more payments to the fundsafter this date. Since Respondent, as noted above, was traditionally sever-al months behind in its payments, the result was that payments weremade into the funds only through November 1979, and Respondent hascontinued to fail to make any payments to the funds for any of its unitemployees to date.sa The fraud allegation refers to Respondent's claim that union repre-sentatives materially misrepresented to Respondent's officials that itwould obtain the same wage and fringe benefits from Respondent's com-petitors in its upcoming negotiations. It was alleged that Respondentwould not have signed the memorandum but for these misrepresentationsby the Union. With respect to this issue Roy Arroll testified that, in eachof the past three negotiations, Mitchell made similar "assurances" to himthat it would obtain the same benefits from Respondent's competitors,and yet he signed contracts in the past and signed the instant memoran-dum without obtaining such assurances in writing. In addition as notedabove, when questioned closely on the words used by Mitchell, he ad-mitted that Mitchell merely said that he would make such proposals andtry to obtain them in negotiations with his competitors.0o Referring to the Union's proposed agreement in January 1980,which allegedly differed from the agreement reached in August 1979. Itwas also alleged by Respondent that the memorandum of agreement wassigned on August 6, 1979, by Respondent in the absence of and withoutprior knowledge or consent of its attorney. In these connections, Arroll,in cross-examining Mitchell at the hearing, asked him why he had notnotified Mark Arroll of the August 6 meeting and why he signed theagreement without Mark's being present. Mitchell responded that ifMark's presence were required it was up to Respondent to have himcertain provisions of the memorandum are null and voidor unconcionable, unconstitutional, or against publicpolicy, or if the Court finds a valid agreement declaringthe correct meaning of the contract, and for damages.Additionally, Respondent sought to enjoin the Unioncontinuing any civil actions against Respondent includingany attempted arbitration or mediation.Shortly after the filing of this lawsuit, Mitchell andRoy Arroll had a telephone conversation, in which theywere discussing various subjects. During the course ofthis conversation, Mitchell referred to the proposed con-tract that he had sent to Respondent. He mentioned thefact that the Union had inadvertently left out a clause onhiring of new employees which had been agreed to onAugust 6 and was included in the memorandum. Mitch-ell stated that the Union would put this in a separateletter and send it to Arroll.Mitchell then referred to Respondent's lawsuit and it'scontention therein that the Union had included a plate-maker-stripper clause that had not been agreed to.Mitchell reminded Arroll that they had made an oralagreement years ago, that, whatever the Union gives tothe Envelope Printers, Respondent would also get.Mitchell informed Arroll however that if he did notwant this clause included he (Mitchell) would agree totake it out of the contract. Arroll did not respond to thisoffer of Mitchell.The clause in question provides for a new job classifi-cation entitled platemaker-stripper with a minimumsalary of $245.50, $265.50, and $285.50 effective April 1,1979, through April 1, 1981. It also provides that em-ployees performing camera work shall receive $5 perday over the platemaker-stripper contract rate of pay. Itis undisputed that neither of these provisions were in-cluded in the prior contracts nor in the August memo-randum signed by the parties.Roy Arroll testified that he would not have signed theAugust memorandum if it had included the camera-plate-maker-stripper clauses as set forth above. At the timeRespondent had no employee in such a job classification.Frank Cano, a long-term employee making $350-S400per week, was the only employee regularly performingsuch work. Thus the $5 differential would be inapplica-ble to Cano, since he was and is making well above theminimum salary in the contract. When asked how the in-sertion of this clause could cost Respondent any money,Arroll replied that the Union could say that Cano was aforeman and he would then have to hire a new man toperform this work. However, Arroll admitted that theUnion had never taken the position that Cano, a memberof the unit, was a foreman nor that he should not per-form this work.On May 7, 1980, the Union filed a motion to removeRespondent's State Court action to the Federal Court,and served a counterclaim requesting a declaration thatthe parties entered into a valid contract.On July 1, 1980, Respondent posted a notice that, ef-fective immediately, it would no longer check off orthere. Nothing was ever said by Roy Arroll or any Respondent officialto the Union that Mark Arroll's presence or approval was requiredbefore an agreement could be reached.534 DIPLOMAT ENVELOPE CORP.withhold dues from any employees' salary and would notremit such dues to the Union.On July 9, 1980, DeGennaro, at that time the presidentof the Union, sent a letter to Respondent, stating thatupon receiving the terms of the August memorandum to-gether with the final version of the contract sent by theUnion he noticed a clause inadvertently omitted from ar-ticle eight. The clause was quoted as follows:The Union, upon written request shall grant theEmployer with the consent of the employee in-volved, an extension of the trial period not toexceed an additional thirty (30) calendar days.31By letter dated March 18, 1981, DeGennaro notifiedRespondent that it was in arrears since December 1979to the Union's annuity, pension, and welfare funds, in thesum of approximately $48,000.On May 11, 1981, the Honorable Justice Charles S.Haight, Jr., of the United States district court, issued amemorandum opinion and order in Case 80 Cir. 2668-CSH, dealing with a motion made by Respondent hereinto remand the action filed by it, back to the state court.Judge Haight found that the complaint states a causeof action under LMRA Section 301, and the districtcourt has jurisdiction to determine whether there is avalid contract. Although Respondent characterized itscomplaint in terms of raising state law issues, the Judgefound that this "is belied by the express language of thecomplaint, which reveals this is in fact an action toenjoin arbitration."Accordingly, Judge Haight denied Respondent'smotion to remand the action to the state court. Thematter has been placed on the "Suspense Docket" of thecourt, pending Board disposition of the instant com-plaint.Ill. ANALYSISA. The Prior Court ActionsRespondent at the outset of the hearing and again inits brief moved to dismiss the instant complaint "as amatter of right and of discretion, because of the prior ac-tions and proceedings pending."As a result of Judge Haight's decision to deny Re-spondent's motion to remand the prior state court actionsback to the state court, the only litigation between theparties which is now pending is Respondent's state courtlawsuit now removed to the Federal Court. Respondentargues that since this action was commenced prior to theNational Labor Relations Board proceeding and theUnion has asserted a counterclaim in that action, request-ing essentially the same relief that the Board wouldgrant, that the instant complaint should be dismissed, andthe issues resolved by the Federal Court. I do not agree.It is well settled that the Federal Court has concurrentauthority or jurisdiction to decide matters arising undercollective-bargaining agreements, even where conductarguably protected or prohibited by the Act may be in-aL This was the hiring clause referred to by Mitchell in his conversa-tion with Roy Arroll, set forth above, shortly after Respondent's lawsuitwas filed.volved. Smith v. Evening News Association, 371 U.S. 195(1962).It has also been recognized by the Supreme Court thatthe Board is "vested with primary jurisdiction to deter-mine what is or is not an unfair labor practice." KaiserSteel Corp. v. Mullins, 109 LRRM 2268 (1982).Historically, conflicts arising from dual jurisdictionhave usually been avoided by discretionary action on thepart of the judiciary whereby lawsuits are stayed pend-ing disposition by the Board of the unfair labor prac-tice.32In fact this was the course chosen by JudgeHaight in the instant matter. It would be anomalousindeed not to mention a waste of everyone's time and re-sources to dismiss the instant complaint, and relegate theparties to go through another hearing in Federal Court.It is clear that the special administrative competenceof the Board, as recognized by Supreme Court, shouldcertainly take precedence in the instant case, particularlyover a Federal Court proceeding which has beenstayed. 33Accordingly, I find no legal or equitable34basis forRespondent's assertion that the pendency of the FederalCourt action precludes Board action and mandates dis-missal herein.35I shall therefore deny Respondent's motion to dismissand shall proceed to decide the merits of the instantcomplaint.36B. Did the Parties Reach Agreement on Terms of aNew Contract?It is well established that an employer's failure toreduce to writing an agreement reached with a unionconstitutes an unlawful refusal to bargain. H. J. HeinzCompany v. N.L.R.B., 311 U.S. 514 (1941). The principalquestion, therefore, is whether the parties reached agree-ment, or put another way, whether the parties when theysigned the memorandum of agreement on August 6 hadreached a "meeting of the minds" on terms and condi-tions of employment for Respondent's employees.The expression "meeting of the minds" does not re-quire that both parties have identical subjective under-sa Newport News Shipbuilding and Dry Dock Company, 253 NLRB 721,728 (1980).3s See Newport News, supra, where the Board refused to even give resjudicata effect to a Federal Court decision already decided on the sameissue.4' Respondent's argument that the Union by asserting a counterclaimin the Federal Court action has somehow waived the rights to Board de-termination is without merit. The Union should not be penalized for pre-serving its rights in said action should the Federal Court decide to adju-dicate the respective claims asserted."s New Orleans Typographical Union Na 17 (E. P. Riws] v. N.LR.B.,368 F.2d 755. 767 (6th Cir. 1966); Jacobs Transfer, Inc., 227 NLRB 1231(1977); Newport News. supra.3s As an additional reason for denying Respondent's motion to dismissand defer to the Federal Court proceeding, I note that the instant com-plaint contains some allegations not dependent on the existence of a cur-rent contract. Thus the complaint alleges that Respondent unilaterallychanged various terms and conditions of employment of its employees,and, as will be discussed more fully infra, a violation of the Act can befound, even if the parties did not reach agreement on the terms of a newcontract as alleged in the complaint. This issue would not seem to becognizable under the Federal Court's Sec. 301 jurisdiction. Therefore, tobifurcate the case and defer part of the instant complaint to the FederalCourt would be a useless and unwieldy procedure.535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstandings on the meaning of material terms of the con-tract. Vallejo Retail Trade Bureau and its Employer-Mem-bers, 243 NLRB 762 (1979). Rather, subjective under-standings or misunderstandings as to the meaning ofterms which have been assented to are irrelevant, pro-vided that the terms themselves are unambiguous judgedby a reasonable standard.sWhere the alleged agreement reached is ambiguous,extrinsic or parol evidence has relevance in determiningwhether agreement or a meeting of the minds has beenreached. 8The bargaining history and all other relevant circum-stances surrounding the negotiations must be examined todetermine if an enforceable agreement has been reached.McKinzie, supra; North Coast Counties District Council ofCarpenters, et al. (Cotati Cabinet Manufacturing Corp.),197 NLRB 905 (1972).In applying the above-cited principles to the factsherein, there is no dispute that the parties executed amemorandum of agreement on August 6. The Union, onDecember 29, prepared and sent to Respondent a pro-posed contract allegedly incorporating the agreementreached on August 6.Respondent contends that the Union's proposed con-tract deviates significantly from the terms of the Augustmemorandum, and that therefore no meeting of theminds was reached on the terms of a new agreement.It is clear that, by signing the memorandum, the par-ties agreed to extend the terms of the 1976 contract,except as modified by the memorandum. There is dis-agreement as to the interpretation of this language, par-ticularly as it relates to certain clauses in the 1976 con-tract which the parties did not specifically change in thememorandum, and which were not specifically discussedduring the 1979 negotiations.The most substantial of these disagreements, whichRespondent relies on most heavily in its brief in arguingthat no agreement was reached, relates to wage increasesfor manufacturing employees. The memorandum calls forwage increases for manufacturing employees of $11 perweek, effective April 1, 1979. The memorandum is silentas to second and third year wage increases for these em-ployees.39The 1976 contract provides second and third year in-creases for manufacturing employees to be based onwage increases agreed to by three of Respondent's com-petitors. This contract also contains language that theagreement to be bound by the wage increases negotiatedby these firms "shall be limited solely to the term of thisAgreement which terminates on March 31, 1979, and itshall in no way be considered as precedent in any futurenegotiations in any legal proceeding or in any mannerwhatever."I find that the language of these documents creates anambiguity as to what the parties intended when thememorandum was executed, as to second and third year3s Pittsburgh-DesMoines Steel Company, 202 NLRB 880 (1973); Vallejpsupra.38 McKinzie Enterprises Inc. d/b/a Cherokee United Super and West-park United Super, 250 NLRB 29 (1980).'3 It must be noted that the memorandum provides wage increases forprinting employees in all 3 years of the contract.increases for manufacturing employees. This ambiguitymust be resolved by an evaluation of all the surroundingcircumstances, including the bargaining history of theparties' prior negotiations.My evaluation of the relevant circumstances convincesme, and I so find, that when Roy Arroll signed theAugust memorandum he intended to agree and knew fullwell that his manufacturing employees would receivewage increases in the second and third year of the con-tract based on increases negotiated by his competitors. Iam supported in this conclusion by an examination of thebargaining history. The parties had established in 1973 apattern of calculating wage increases for manufacturingemployees, by utilizing the figure agreed upon in thethird year of the contract of Respondent's competitors asRespondent's first year increase, and it's second and thirdyear increases to be based on the first 2-year increasesagreed to by these competitors in their succeeding con-tracts. This agreement was reached as a part of the set-tlement of a 9-week strike in 1973, and included the samequalifying language set forth herein, that the agreementis not to be a precedent for future negotiations. Howev-er, notwithstanding this qualifying language, the partiesin 1976 executed a contract containing the same patternof wage increases and the same qualifying language with-out any specific negotiation or discussion. In 1976, amemorandum of agreement was executed, and, althoughit did not contain language that the terms of the prioragreement applied except where modified, the partiestreated the memorandum in that fashion. Thus, the firstyear wage increase for manufacturing employees, thewelfare provisions which applied to both manufacturingand printing employees, and other provisions relating toprinting employees set forth in the 1976 memorandum ofagreement were incorporated into the 1976 contract.Therefore, Respondent's argument that the qualifyinglanguage that the clause shall not be a precedent forfuture negotiations means that it was not intended to beincluded in subsequent contracts without specific oraldiscussions or agreements is not supported by the parties'bargaining history.Thus, the qualifying language does not prohibit theparties from agreeing to continue the same clauses infuture contracts, nor does it refer to in what fashion orform the parties can manifest their agreement to extendthese clauses in future contracts. The clause does not saythat the parties cannot agree to an extension of thisclause by simply agreeing to extend all the terms of theprior contract, subject to certain specified exceptions. Infact at the time that these clauses were first negotiated,the parties had not bargained using the device of signinga memorandum of agreement extending the old contractwith modifications, nor is there any evidence that theparties at that time contemplated bargaining in that fash-ion. Therefore I do not believe that the clause was meantto cover this type of bargaining situation. I note that, atthe time these clauses were first negotiated, the Unionhad taken the position during bargaining that Respond-ent, by failing to take advantage of the Union's prioroffer in 1970 of accepting the manufacturer's contract intoto, was stuck with retention of the benefits it had nego-536 DIPLOMAT ENVELOPE CORP.tiated separately. It is therefore more likely that thequalifying language was inserted to prevent the Unionfrom taking a similar position in future negotiations withrespect to the retention of this clause of tying wage in-creases to those negotiated with Respondent's competi-tors.In addition to prior bargaining history, I also note that,during the instant negotiations, Mitchell proposed an in-crease of $11 per week for manufacturing employees inthe first year of the contract, and that DeGennaro in at-tempting to convince Respondent to agree to same indi-cated that this wage increase for the manufacturing em-ployees was a fair and reasonable request for that partic-ular year. These comments suggest that additional wageincreases for the second and third years would be includ-ed in the contract, and I am persuaded that that was RoyArroll's belief when he signed the memorandum ofagreement. Roy Arroll impressed me as an intelligentand able individual.40He was an experienced labor ne-gotiator, having dealt with the Union for 20 years, per-sonally negotiated three prior contracts, and possessed amasters degree in economics. It is inconceivable thatArroll, with this background and in view of the historyof the parties bargaining,4could have believed that theUnion could or would agree to a contract, wherein Re-spondent's 4 printing employees would receive increasestotaling $60 per week over a 3-year period, while its 14manufacturing employees would receive only an S11 in-crease in the first year of the contract, and no raises insubsequent years.Unions in general and this Union in particular wouldnot and do not normally agree to such contracts, and Ifind that Arroll, an experienced labor negotiator wasfully aware of such realities of labor relations. It is ofcourse true that unions, particularly in today's troubledeconomic times, do occasionally agree to forgo wage in-creases for particular years, and indeed will sometimesagree to wage cuts or other reductions in benefits. How-ever, this is generally done only in situations where thecompanies are in dire financial straits, usually in order toavoid layoffs or shutdowns, and are agreed to by unionsonly after lengthy negotiations and requests by the com-panies involved for such reduction or wage freezes.There is no such evidence of any dire financial problemsof Respondent existing or being brought up during nego-tiations. Respondent's main contention was simply that itwas unfair that it was paying an annuity and higherbenefits than its competitors and it wanted some relieffrom the Union. Mitchell responded by reminding Re-spondent that he had given them relief in 1976 by freez-ing the annuity, would try to get an annuity and higherfringe contributions from Respondent's competitors, andagain brought up Respondent's failure to accept theentire manufacturer's contract in 1970. To suggest asRoy Arroll testified that he believed that the Union wasvoluntarily, without Arroll even requesting it, giving himrelief by agreeing to no wage increases for the secondand third years of the contract for over 75 percent of the40 See Annshire Garment Company, Inc., 211 NLRB 595 (1974).41 I note that all past contracts negotiated by Arroll have includedwage increases for his manufacturing and printing employees in each yearof each contract.unit employees is incomprehensible and I do not creditArroll's testimony to this effect.42I find that, when Roy Arroll signed the August memo-randum, he as well as the Union was without questionfully convinced that the agreement to extend the termsof the old contract would include the clause tyingsecond and third year increases for manufacturing em-ployees to the increases agreed to by Huxley, Brenner,and New York, as the parties had agreed to for the pastthree prior contracts. Therefore I conclude that therewas a "meeting of the minds" on the subject.Respondent also contends that no "meeting of theminds" occurred with respect to the annuity provisionsof the contract. Respondent notes that the 1979 memo-randum provides that the prior contract prevails exceptwhere modified, and that the memorandum does not pro-vide for any increases in annuity payments. The 1976contract provided for annuities for printing employees of$10 per week, plus a $2-per-week raise on April 1, 1978.Respondent argues therefore that since the parties agreedthat the old contract should apply unless modified, thatthe $10 figure per week with $2 raise in the last yearshould be applied in the 1979 contract.However, it must be noted that the 1973 and 1976 con-tracts, as well as the 1979 proposed contract, providedthat cost-of-living (herein called COL) increases are tobe paid by Respondent, at various times, and at the di-rection of the Union, into any of the Union's funds, in-cluding the annuity fund. The 1976 contract also pro-vides a maximum amount payable of $3 per week peremployee per year and $6 per week over the life of thecontract based on this provision, and a $2 increase onApril 1, 1978, in the annuity fund. The record also re-veals that, by virtue of the application of the 1976 con-tract, the Union directed annuity increases to be paid,raising the annuity payments to $13, $16, and finally $18per week per employee by the time the contract expired.Since there is an obvious ambiguity as to the meaning ofthe terms of the memorandum as it applies to the annuityprovision, it once again becomes necessary to evaluateextrinsic evidence in order to determine the true intent ofthe parties when the August memorandum was execut-ed.4342 I also note in this connection, Mark Arroll's January letter to hisbrother, in which he mentions his (Mark's) various objections to the pro-posed contract. Mark points out that "if by way of example the Unionthrough inadvertence or otherwise" failed to include a request for in-creases beyond S$ I in the memorandum that should be enforced. Mark'suse of the word inadvertence in describing the Union's actions is quiterevealing, and further tends to show that Respondent was quite awarewhen signing the agreement that second and third year increases werecontemplated, and that Respondent viewed the Union's failure to includesuch a provision in the memorandum as inadvertent and not as an agree-ment to forgo such increases.4s In Mark Arroll's January letter to his brother, Mark points to theaddendum to the 1976 and the 1979 proposed agreement, which providesthat the maximum contribution shall be S10 per week per employee forthe annuity. He goes on to say that he interprets this to mean that themaximum contribution to the annuity should be and should have beenSIO per week for all employees, and that Respondent was entitled to acredit if it had paid more in the interim. However, this position overlooksthe obvious fact that the addendum by its terms is limited in its applica-tion to manufacturing employees, and the $10 maximum contribution isalso restricted to such employees I find no ambiguity in this area, and inContinued537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOnce again past bargaining history fully supports theposition of the Union and the qeneral Counsel that therewas a meeting of the minds on this issue. In the 1973contract, Respondent's annuity contribution for all unitemployees was set at $4 per week per employee. In addi-tion, the contract provides for COL increases to be paid,at the direction of the Union to any of the Union's funds.During the 1973-76 period, pursuant to the Union's di-rections, the payments to the annuity fund were raised to$10 per employee.In 1976 the parties signed a memorandum of agree-ment providing for a $2 increase per employee effectiveApril 1, 1978, and a $6 maximum increase to be paid tothe annuity as a result of the COL option of the Union.The 1976 contract did not go back to the $4 figure in the1973 contract as a starting point, but to the $10 figureRespondent was paying at the time the old contract ex-pired. Thus the 1976 contract provided for an annuitypayment of $10 per week, the $2 raise in April 1978, andthe maximum of $6 additional to the annuity fund basedon the COL clause if the Union so directs. The contractin the addendum provided for freeze of $10 per week tothe annuity for manufacturing employees. Therefore, bar-gaining history demonstrates that raises in the annuityhave been granted from the amounts paid by Respondentat the end of the contract, rather than the amounts setforth in the prior contract.The 1979 memorandum did not mention raises in theannuity, except for providing that all moneys due underthe COL clause would be paid to the annuity fund.During the course of the negotiations in 1979, Respond-ent asked for some relief from the Union with respect tothe annuity and or other fringe benefits with respect toits manufacturing employees. Arroll constantly stressedthe fact that his manufacturing competitors had no annu-ity and were paying lower fringes and requested somerelief from the Union. Mitchell replied that he had grant-ed relief in 1976 by freezing the annuity at $10 for manu-facturing employees, and indicated he would try toobtain an annuity from Respondent's competitors in theupcoming negotiations, and again reminded Arroll of hischoice in 1970 to refuse to accept the manufacturer'scontract as offered by the Union. There was no mentionof the annuity for printing employees, and in fact afterthe Union presented the Atomic memorandum in July,setting forth the Union's proposals for printing employ-ees, there was no discussion concerning matters relatingonly to printing employees.44Since the manufacturingemployees constituted the large majority of the unit, it islogical that the negotiations would center around discus-sions concerning their conditions of employment. Thus, Ifind nothing in the 1979 negotiations to have suggestedto Respondent that the Union was agreeing to reduce theannuity payments for printing employees from $18 to $10as Respondent suggests should be the meaning of thefact Respondent appears to have abandoned this position at the hearingand in its brief, and simply urges that the old contract's terms of $10 perweek plus a $2 raise after 2 years be applied to the printing employees."4 Of course the discussions relating to changing the American Arbi-tration to the New York State Board of Mediation as the source of arbi-trators applied to both printing and manufacturing employees, as did Re-spondent's request to no longer pay welfare benefits to discharged em-ployees for 60 days, which also came up during the negotiations.memorandum. Indeed to the contrary, Mitchell again re-iterated the Union's position frequently asserted in thepast, that he could not and would not agree to reducebenefits previously granted to the employees.Once again I rely as in the case of the second andthird year wage increases, upon Arroll's experience as alabor negotiator, in general and with this Union in par-ticular, in making my conclusion that he knew full wellthat by signing the memorandum in August he wasagreeing to pay $18 per week to start for the annuity formanufacturing employees.In fact, the record testimony of Roy Arroll and state-ments on the record by Mark Arroll further substantiatethis conclusion. Thus, Roy Arroll on direct examinationindicated that, when he went through the Union's pro-posed contract, he noticed that "they had differences inthe annuity which we didn't even agree to and then wecouldn't understand these differences how they even ar-rived at them." However, on cross-examination Arrolladmitted that he was fully familiar with how the Unionarrived at its annuity figures. Thus, he admitted as con-firmed by Mitchell that, during the course of the 1976-79contract, the annuity for printing employees was raisedto $13 and then lo $16 pursuant to the Union's directionunder the COL clause, and to $18 pursuant to the April1, 1978, raise provided in the contract. When asked fur-ther, Roy Arroll indicated that in his view the maximumunder the old contract would be $18 and what he didnot understand was the Union's request to raise the annu-ity to $21. Mark Arroll then asserted Respondent's posi-tion on the record to be that the old agreement providedfor increases of $10 which were raised to $18, and thatRespondent understood the memorandum to mean $18per week. Moreover, Respondent continued to pay $18per week to the annuity fund for printing employees, aslate as March 24, 1980, covering the month of November1979. Thus, to suggest that Respondent believed that thememorandum of agreement meant that annuity paymentswere to be reduced to $10 per week is incredulous.I find accordingly that, when the parties executed thememorandum of agreement in August 1979, Roy Arrollas well as Mitchell were in agreement that annuity pay-ments for printing employees would start at $18 perweek per employee, as Respondent had been payingwhen the contract expired, and that pursuant to pastpractice and the terms of the last two agreements signedby the parties COL increases of up to $3 per year and $6per contract would be applied to the payment to the an-nuity fund. I note additionally that the 1979 memoran-dum of agreement specifically states that all moneys dueunder the COL clause shall be applied to payments tothe annuity fund. The fact that the Union chose to re-quest a raise in the annuity payments pursuant to theCOL provision, in the interim between the time thememorandum was executed and the proposed contractwas submitted to Respondent, is of no consequence. Theparties were treating the memorandum of agreement asan interim agreement, and Respondent had paid thewage increases provided therein retroactive to April1979. Thus, the Union was clearly within its contractualrights to take advantage of the provision calling for an538 DIPLOMAT ENVELOPE CORP.increase to the annuity in 1979 as a result of the COLhaving risen. I find that, contrary to the contrived testi-mony of Roy Arroll, he was well aware that when hesigned the memorandum that the annuity payments toprinting employees would provide for $18 per week, sub-ject to a maximum of $6 increases under the COLclauses, and that he knew that the Union's request in1979 to raise the annuity to $21 and in 1980 to raise it to$24 was in accordance with what he voluntarily agreedto when he executed said memorandum on August 6,1979. Thus, there was a meeting of the minds on thisissue.Respondent also contends that there was no agreementreached on the issue of resolving disputes, or in the alter-native if there was agreement reached, it was for non-binding mediation. As noted above, I have credited theUnion's witnesses over the contrary testimony of theArroll brothers, and have found that during the 1979 ne-gotiations the parties orally agreed to replace the Ameri-can Arbitration Association with the New York StateBoard of Mediation, and not to replace the process of ar-bitration with mediation. Contrary to Respondent, I findno ambiguity in the documents signed on this issue. Thememorandum provides, "Settlemeni of Disputes, Differ-ences and Grievances. The American Arbitration Associ-ation shall be replaced by the New York State Board ofMediation." Since the expired contract provides a para-graph entitled "Sett:lement of Disputes, Differences andGrievances," which recites an involved grievance proce-dure, culminating in arbitration, I find the only reason-able and logical interpretation of the memorandum to bean agreement to substitute the New York State Board ofMediation for the American Arbitration Association, andthat the remainder of the provisions dealing with thegrievance procedure be unchanged. This conclusion isfortified by the fact that the parties in their 1970 contracthad substituted the New York State Board of Mediationfor the American Arbitration Association, and in allother respects the clause was the same. In the 1973 con-tract the American Arbitration Association was substitut-ed for the mediation board, with again the remainder ofthe clause not changed, and this clause was carried overin tact in the 1976 contract. Therefore, I find that RoyArroll and Respondent knew what the New York StateBoard of Mediation was, knew that it supplied arbitratorsfor arbitration, and was fully aware when the memoran-dum was signed in August 1979, that the only change inthe grievance procedure was to be a substitution of theState Board of Mediation for the American ArbitrationAssociation as the source for arbitrators as the partieshad agreed to in 1970.454' I also note in this connection, as set forth above, that Mark Arroll'sletter to Roy in January setting forth his objections to the proposedagreement did not mention this issue as having been a problem, althoughhe detailed therein, numerous insignificant areas such as admitted typo-graphical errors by the Union. This suggests as I have observed that thearbitration-mediation issue was a mere afterthought conjured up by Re-spondent to avoid signing the agreement. It is interesting to note that Re-spondent made no contention that arbitration had not been agreed tountil after the Union filed for arbitration over the discharge of Dugan,after Respondent had already been enraged by the Union's filing for arbi-tration and requesting postdischarge welfare payments for employeeCharles White.The majority of the remaining objections to the pro-posed contract set forth by Mark Arroll in his Januaryletter require scant comment. His comments about thevacation schedule, wage provision pages 7-8, and vaca-tion schedule again (items 1, 2, and 6 in the letter) haveno merit, as it is clear that the contract and the memo-randum when read together create no confusion in theseareas.As to item 4 in Arroll's letter, the general help catego-ry provision, it is clear that the August memorandum re-ferred to this category and provided that Respondentwill pay the lowest wage negotiated by Melo, Atomic,and Westshore. Arroll's letter does not dispute that thiswas agreed to, but merely suggests that Respondent seetheir signed contracts before agreeing to this or negotiateits own salary. An examination of the contracts ofAtomic, Westshore, and Melo reveal that Respondent'scontract calls for the identical rates for this category asprovided for by all of these companies.46Objection 6(a) in the letter admittedly refers to typo-graphical errors which had no effect on Respondent'sfailure to sign the agreement.As to Objection 8, regarding David Smith, it is notclear what Respondent or Mark Arroll is claiming.There is no question, as admitted by Roy Arroll on therecord that the parties considered the 1977 letters signedby each party relating to David Smith and the functionsof any successor to Smith to be part of the 1976 con-tract. The 1979 proposed contract merely incorporatedthe substance of these letters into the body of the newcontractItems 6(c) (the reference to the geographic successorsclause), 9 (the reference to the trustees rules and regula-tions), 10 (payment of welfare benefits for 60 days aftertermination), 11 (rewording of par. 13 so that only theUnion can make a claim), and 12 (cost of living) of Ar-roll's letter are not matters where he is asserting that theUnion's proposed contract contradicts the memorandumexecuted. They are obviously no more than suggestionsto his brother to attempt to renegotiate the agreementsigned in these areas. In fact some of these suggestions,such as the deletion of the requirement for paying wel-fare benefits for 60 days after termination, and elimina-tion of the requirement of paying according to the rulesof the Union's funds, were brought up by Respondentduring negotiations, but were rejected by the Union.Arroll signed the memorandum of agreement without theinclusion of these proposals to change the expired agree-ment. Therefore it was reasonable to construe Respond-ent's acceptance as agreement to renewal of the oldagreement, with the changes specified therein, and with-out Respondent's proposals being included.47It is again interesting to note Arroll's reference in hisletter to paragraph 13 and his proposal that only theUnion can make a claim for a worker and not theworker himself and his reference to the Charles Whitesituation. This comment addresses itself to the grievance4' The rates were S205 per week the first year, S225 the second, and$245 the third.47 Oxmoor Press. a Subsidiary of the Progressive Farmer Company, 207Nl RB 419 (1973).539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDarbitration clause, and as noted above makes no conten-tion that arbitration had not been agreed to. It does sug-gest a new proposal by Respondent that only the Unioncan bring a claim for arbitration.48This lends credenceto the contention urged by the Charging Party that Re-spondent's actions in denying the existence of a contractmay have been motivated, or at least accelerated by theUnion's decision to seek arbitration of Dugan's dischargein February 1980.Arroll in his letter in Objections 3 and 5 refers to theinclusion of a new category of platemaker-stripper in theagreement with wages of $245.50 to $285.50 plus a $5-per-day differential for employees performing camerawork. Neither of these provisions was included in theparties' 1976 contract nor the 1979 memorandum.However, the record demonstrates that in a phoneconversation with Roy Arroll, shortly after Respondentcommenced its lawsuit, Mitchell informed Arroll that heonly included these clauses because of a prior gentle-men's agreement to include whatever other printers re-ceive, but that, if he (Arroll) desired, the Union wouldagree to delete both of these clauses. Arroll did not re-spond to this offer. Mitchell also informed Arroll thatthe Union had in its proposed contract neglected to in-clude a hiring provision which was agreed to in theAugust memorandum and stated that this would be con-firmed by letter, which was in fact sent in July 1980.49I find that the parties reached a meeting of the mindson terms of a new collective-bargaining agreement whenthe August 6 memorandum was executed. I further findthat the Union's proposed contract mailed to Respondentin December correctly reflected this agreement, with theexception of the inclusion of the above-cited camera-pla-temaker clauses which were not agreed to, and the ex-clusion of the hiring clause which was agreed to by theparties.Based on the circumstances described above, I findRespondent was not justified in refusing to execute theagreement it reached with the Union by its signing amemorandum of agreement on August 6.Part of the obligation required by Section 8(d) of theAct to execute a contract agreed upon by the parties isthe duty to assist in reducing the agreement to writing.Kennebec Beverage Co., Inc., 248 NLRB 1298 (1980). Re-spondent took no action to attempt to comply with itsduty to so assist, and in fact when the Union offered todelete the only clauses in its proposed contract notagreed to by the parties, and to include an item inadvert-ently left out, Arroll did not accept the Union's offer,and persisted in its refusal to sign the contract. Respond-ent has continued its refusal to sign the agreement,making numerous objections to the agreement, which Ihave found to be spurious and without merit. Therefore Iconclude that, in these circumstances, these errors in theUnion's proposed contract do not serve to relieve Re-4' It is noted that during the negotiations, when Respondent com-plained about the Union's having taken White's case to arbitration,Mitchell defended his action in part by stating that the Union had nochoice, since White could file a charge against the Union for failure torepresent him.49 Note that Respondent apparently never noticed that this clause wasnot included in the contract, and has never aserted that its refusal to ex-ecute the contract was based in any part on this omission.spondent of its obligation to execute the contract basedon the terms to which the parties have agreed.50Accordingly, I am persuaded that Respondent afterhaving agreed upon the terms of a new contract, byagreeing to extend the prior agreement plus the changesset forth in the memorandum of agreement, for reasonsbest known to itself, decided to renege on said agree-ment, and to refuse to sign the formal agreement settingforth the terms agreed upon.A number of reasons are suggested by the record thatmight explain Respondent's change of position. One pos-sibility is the influence of Mark Arroll. The record estab-lishes that Mark Arroll was present at the August 1 ne-gotiation session and did much of the talking and negoti-ation on behalf of Respondent on that date. Yet, hisbrother Roy met on August 6 with the Union withoutinforming his brother, and signed a memorandum ofagreement without consultation with him. This actionclearly annoyed Mark, who admitted that he was su-prised at Roy's signing the agreement, and on cross-ex-amination of Mitchell sought to establish that somehowMitchell should not have met with Roy Arroll withoutMark being present. Further, Respondent's court papersurged as one ground for finding that no agreement wasreached was the fact that Mark, Respondent's lawyer,was not present at the meeting wherein the memoran-dum was signed. In addition Mark's January letter toRoy strongly recommends not signing the agreement,and urges renegotiation of many matters over whichthere is no question had been agreed to by the parties.Another possibility, as urged by the Charging Party, isthe Union's decision to seek arbitration of Dugan's dis-charge. As noted, 'Respondent during negotiations hadexpressed annoyance with the Union for arbitrating thedischarge of White and seeking welfare payments forhim for 60 days after discharge, pursuant to the contract.Although Mark Arroll's letter to Roy in January showsthat Respondent had problems with the agreement priorto Dugan's discharge, it is noted that Respondent failedto notify the Union of its position that no contract was inexistence until after the arbitration request was filed inFebruary 1980.There are many other possible reasons for Respondentto have reneged on its agreement, including the simplestreason of all, that after considering more fully its actionin signing the memorandum of agreement it concludedthat it did not like the deal it had made, and preferred tonegotiate a new one.It can only be conjectured, which I have done, as toRespondent's reasons for later reneging on what it hadalready agreed upon. I need not and do not make anyfindings as to what these reasons were. I need only find,which I do, that this is what did occur.61Accordingly, I find and conclude that Respondent byrefusing to execute the collective-bargaining agreement,*O Kennebec, supra' Reppel Steel and Supply Co., Inc., 239 NLRB 358(1978); Trojan Steel Corporation, 222 NLRB 478 (1976); James F. Stanford,Inc. d/b/a Ace Machine Co., 249 NLRB 623 (1980); Raven Industrier Inc.,209 NLRB 335 (1974).m1 The Walls and Ceiling Contractors Association, etc., 233 NLRB 954,959 (1977).540 DIPLOMAT ENVELOPE CORP.the terms of which it had previously agreed upon, hasviolated Section 8(aXl) and (5) of the Act.52C. Respondent's Unilateral ChangesAs I have found above that Respondent has unlawfullyrefused to execute a contract previously agreed upon, itmust be assumed for the purposes of assessing Respond-ent's alleged unilateral changes that the contract has con-tinued in existence.Accordingly, I find that Respondent by unilaterallyceasing to make payments into the Union's pension, wel-fare, and annuity funds; by failing to grant the manufac-turing employees April 1, 1980, wage increases as pro-vided for in the agreement; and by failing and refusing toarbitrate the discharge of Dugan, has violated Section8(a)(1) and (5) of the Act.53Furthermore, even if I were to have found that theparties had not reached agreement on the terms of a newcontract, Respondent's actions in ceasing payments intothe Union's funds and in refusing to arbitrate the dis-charge of Dugan would still be violative of the Act.It is well settled that the health, welfare, pension, andannuity funds which are part of an expired contract con-stitute an aspect of employee's wages and a term andcondition of employment which survives the contract.54Subject to certain exceptions not relevant here, an em-ployer such as Respondent herein violates Section 8(a)(5)of the Act by unilaterally altering payments into thesefunds. Henry Cauthorne, supra.As to Respondent's failure to arbitrate the discharge ofDugan, the Board in American Sink Top & Cabinet Co.,Inc.,55relying on the Supreme Court's Nolde decision,56found the failure to arbitrate a discharge violates theAct, even where the contract has expired, if the disputeis over an obligation arguably created by the expiredagreement.The Board relied on the Supreme Court's language inNolde that in the "absence of some contrary indication,there are strong reasons to conclude that the parties didnot intend their arbitration duties to terminate automati-cally with the contract." Id. at 255.The facts in American Sink are similar to the instantcase. The contract expired and both the discharge andarbitration request occurred subsequent thereto and theemployer took the position that, since there is no con-tract, it would not utilize the grievance procedure.The Board found that there was no reason to concludethat the parties intended the arbitration provisions to endwith the contract's term and ordered respondent to arbi-trate the discharge."' Gollin Block and Supply Company, 243 NLRB 350 (1979); K MartCorporation (formerly SS Kresge Company). 238 NLRB 1173 (1971);Walls d Ceiling; Annshire Garment; Oxmoor. supra.3 Henry Cauthorne, an Individual, t/a Cauthorne Trucking, 256 NLRB721 (1981); Paramount Potato Chip Company. Inc., 252 NLRB 794 (1980);Victor Micelli and Sam Micelli d/b/a Riverside Produce Company, 242NLRB 615 (1979).6' Henry Cauthorne. supra; Peerless Roofing Co. Ltd. v. N.LR.B., 641F.2d 734 (9th Cir. 1981).As 242 NLRB 408 (1979).a" Nolde Brothers v. Local 358. Bakery & Confectionery Workers Union.AFL-CIO, 430 U.S. 243 (1977).In the instant case, the grievance arbitration clause inthe parties' expired contract specifically provides that "aviolation of this contract or of any previous contractshall survive the expiration of such contracts," and rein-forces the presumption found by the Board in AmericanSink and the Supreme Court in Nolde that the parties in-tended the arbitration and grievance provisions herein tosurvive the expiration of the contract.Thus, even absent an agreement on the terms of a newcontract, I find that Respondent violated Section 8(a)(1)and (5) of the Act by ceasing payments into the Union'sfunds and by failing and refusing to arbitrate the dis-charge of Dugan.s7CONCLUSIONS OF LAW1. Diplomat Envelope Corporation is an employer en-gaged in commerce within the meaning of the Act.2. Printing Specialties & Paper Products Union No.447, International Printing and Graphic CommunicationsUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. At all times material herein, the Union has been andstill is the exclusive collective-bargaining representativeof Respondent's employees in the bargaining unit de-scribed below within the meaning of Section 9(a) of theAct. The appropriate bargaining unit is:All employees, including handlers, packers, orderfillers, order pickers, stock men, shipping and re-ceiving clerks, cutters, rotary cutters, slitters,sheeters, rewinders, sealers, wrappers, adjusters, op-erators, floor boys, pressmen, multility pressmen,ludlow tenders, and offset pressmen, of Respondent,employed at its Long Island City plant, exclusive ofall other employees, including office clerical em-ployees, guards and supervisors as defined in Sec-tion 2(1 1) of the Act. 84. By refusing to sign the collective-bargaining agree-ment prepared pursuant to the memorandum of agree-ment agreed upon between Respondent and the Union,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.5. By unilaterally ceasing making payments on behalfof unit employees into the Union's pension, welfare, andannuity funds, by failing to grant a wage increase dueunder the collective-bargaining agreement to its employ-ees, and by failing and refusing to arbitrate the dischargeof its employee, Thomas Dugan, Respondent has en-"s In connection with this issue, Respondent contends that. sinceDugan's claim for unemployment insurance has been denied by the NewYork State Department of Labor after a hearing and on appeal, theBoard should be bound by this determination. This argument is clearlywithout merit. Justak Brothers and Company. Inc., 253 NLRB 1054(1981). Of course Respondent would be free at any arbitration hearingthat might be held to introduce the decision of the State Department ofLabor for whatever consideration or weight that the arbitrator mightchoose to accord it.a, The above-described unit is consistent with that recognized by theparties in their prior collective-bargaining agreements, and is therefore anappropriate unit. Henry Cauthorne. supra.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in and is engaging in unfair labor practices withinthe meaning of Section 8(aX5) and (1) of the Act.6. The above-described unfair labor practices areunfair labor practices affecting commerce within themeaning of the Act.THE REMEDYHaving found that Respondent violated Section 8(aX5)and (1) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.As I have found that Respondent violated its obliga-tion under the Act by refusing to sign a contract em-bodying the terms of the agreement reached between Re-spondent and the Union, I shall also recommend that Re-spondent be ordered upon request to sign such an agree-ment, to comply retroactively to its effective date withits terms, and to make whole the employees for loses, ifany, which they may have suffered by Respondent's re-fusal to sign such an agreement in accordance with theformula set forth in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing d Heating Compa-ny, 138 NLRB 716 (1962), and Florida Steel Corporation,231 NLRB 651 (1977).Since I have also found that Respondent unilaterallyceased making contributions to the Union's pension, wel-fare, and annuity funds, I shall recommend that it be or-dered to pay all such contributions to such funds, as pro-vided for in the collective-bargaining agreement, whichhave not been paid absent Respondent's unlawful discon-tinuance of such payments.I shall also recommend that Respondent be ordered tocompensate the funds for administration costs and otherexpenses incurred by the funds as a result of its accept-ance of retroactive payments. Turnbull Enterprises, Inc.,259 NLRB 934 (1982).I shall recommend leaving the determination of theseamounts to further compliance proceedings.59I shall further recommend that Respondent be orderedto arbitrate the discharge of employee Thomas Dugan.I deem it unnecessary to specifically order Respondentto institute the wage increases unlawfully unilaterallywithheld from its manufacturing employees, as providedfor in the contract. The portion of my recommendedremedy set forth above, dealing with Respondent's obli-gation to give effect to said contract and to make wholeemployees for losses suffered as a result of Respondent'sfailure to honor such agreement, would encompass suchan obligation by Respondent.The Charging Party contends that Respondent hasraised numerous frivolous defenses herein and requests'" Because the provisions of the employee benefit fund agreements arevariable and complex, the Board does not provide for interest at a fixedrate on fund payments due as part of a "make-whole" remedy. Therefore,I leave to further proceedings the question of how much interest Re-spondent must pay into the benefit funds in order to satisfy the "make-whole" remedy. These additional amounts may be determined, dependingon the circumstances of each case, by reference to provisions in the docu-ments governing provisions, to evidence of any loss directly attributableto the unlawful action, which might include the loss of return on invest-ment of the portion of funds withheld, additional administrative costs,etc., but not collateral losses. See Merryweather Optical Company, 240NLRB 1213, 1216 at fn. 7 (1979); Turnbull supra.that Respondent be ordered to pay litigation expenses,including attorney's fees, witness fees, union representa-tives' salaries for days spent at National Labor RelationsBoard hearings, transcript costs, and other reasonablecosts and expenses incurred by the Charging Party. Well-man Industries, 248 NLRB 325 (1980), Heck's Inc., 215NLRB 765 (1974).I do not view Respondent's defenses as patently frivo-lous, and find no basis for awarding litigation expensesherein. Turnbull, supra.Upon the foregoing findings of fact, conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER60The Respondent, Diplomat Envelope Corporation,Long Island City, New York, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to execute the collective-bar-gaining agreement agreed upon by Respondent and theUnion.(b) Unilaterally ceasing to make payments on behalf ofunit employees into the Union's pension, welfare, and an-nuity funds; failing to grant wage increases due under thecollective-bargaining agreement to its employees; andfailing and refusing to arbitrate the discharge of its em-ployee Thomas Dugan.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Upon request by the Union, forthwith execute thecontract upon which agreement was reached with theUnion.(b) Give retroactive effect to the terms and conditionsof employment of said contract and make whole its em-ployees for any losses they may have suffered by reasonof Respondent's failure to sign the agreement.(c) Pay all contributions to the Union's pension, wel-fare, and annuity funds as provided for in the collective-bargaining agreement which have not been paid andwhich would have been paid absent Respondent's unlaw-ful discontinuance of such payments.(d) Arbitrate the discharge of employee ThomasDugan.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords relevant or necessary to facilitate the determina-tion of the amounts due to employees under the terms ofthis Order.60 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections theretoshall be deemed waived for all purposes.542 DIPLOMAT ENVELOPE CORP.(f) Post at its Long Island City, New York, place ofbusiness copies of the attached notice marked "Appen-dix."6' Copies of said notice on forms provided by theRegional Director for Region 29, after being duly signedby Respondent's authorized representative, shall be con-6t In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."spicuously posted by it immediately upon receipt thereof,and maintained by it for 60 consecutive days thereafter,in places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(g) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply therewith.543